Citation Nr: 1807285	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  10-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia 


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).   

[This matter is subject to a separate decision/remand, which addresses the issue of entitlement to service connection for cause of the Veteran's death.  That issue should be decided separately because it was denied by a different Agency of Original Jurisdiction (AOJ), the VA RO in Philadelphia, Pennsylvania].


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board of Veterans' Appeals (Board's) docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from May 1976 to February 1977.  

This matter is before the Board on appeal from a May 2009 rating decision by the VA RO in Huntington, West Virginia.  In November 2012 and November 2013, the Board remanded this matter for development.  The Veteran died on May [REDACTED], 2014 while the issue was in remand status.  

In July and August 2013, and prior to his death, the Veteran filed the following unadjudicated claims - increased rating claims for service-connected back, left ankle/foot, and hearing loss disabilities, and service connection claims for heart disability, neck disability, acquired psychiatric disability (depression and posttraumatic stress disorder (PTSD)), bilateral lower extremity radiculopathy, and a disorder involving facial pain.  These claims are referred to the RO for appropriate development.  See 38 C.F.R. § 3.1010 (2017).  

An issue regarding whether the Veteran's spouse should be substituted into the TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In May 2014 VA was notified that the Veteran died on May [REDACTED], 2014.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal regarding a TDIU claim at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  


ORDER

The appeal regarding the claim for a TDIU is dismissed.


REMAND

As noted earlier, the Veteran died in May 2014 during the pendency of the appeal.  In July 2014, his surviving spouse claimed service connection for cause of the Veteran's death, and claimed entitlement to Dependency and Indemnity Compensation (DIC) and to accrued benefits.  By this application, the surviving spouse also requested substitution into the Veteran's pending appeal regarding the TDIU claim.  See 38 U.S.C. §§ 5121, 5121A (2012); 38 C.F.R. § 3.1010 (2017).   

In December 2014, the Philadelphia, Pennsylvania VA RO addressed the claims regarding cause of death and DIC.  But this RO did not decide the accrued benefits claim.  Further, that RO did not decide the substitution issue inasmuch as that issue derived from an action by the Huntington, West Virginia RO.  Nothing in the record indicates that the substitution request has been resolved by that RO.  A remand is warranted for resolution of the pending request for substitution into the TDIU claim.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Huntington, West Virginia RO must make (or, if already made, associate with the record) a determination as to whether the surviving spouse of the Veteran is eligible to be recognized as a substitute for the Veteran's TDIU claim.  

2.  If the request for substitution is or has been granted, the RO must undertake any additional notification and/or development deemed warranted and readjudicate the TDIU claim.  Further, readjudication must be responsive to the Board's November 2013 remand directives, to the extent possible.  All evidence received since the July 2013 Supplemental Statement of the Case (SSOC) pertaining to this issue should be considered.  

Please note that the claims referred to the RO above, and the associated matter of whether the Veteran's surviving spouse should be substituted into those claims before the RO, are inextricably intertwined with the TDIU issue.  The referred claims are increased rating claims for service-connected back, left ankle/foot, and hearing loss disabilities, and service connection claims for heart disability, neck disability, acquired psychiatric disability (depression and PTSD), bilateral lower extremity radiculopathy, and a disorder involving facial pain.  These issues must be finally decided before any final decision regarding the TDIU claim.  

If any benefit sought regarding an appealed issue remains denied, the surviving spouse of the Veteran should be provided with a SSOC.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


